UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-2302


MICHAEL MOORE,

                   Plaintiff – Appellant,

             v.

UNIVERSAL UNDERWRITERS INSURANCE COMPANY,

                   Defendant – Appellee,

             and

ZURICH AMERICAN INSURANCE COMPANY,

                   Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (4:07-cv-00106-BO)


Submitted:    December 28, 2009               Decided:   January 28, 2010


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin R. King, New Bern, North Carolina, for Appellant. Paul
A. Daniels, TEAGUE ROTENSTREICH STANALAND FOX & HOLT, PLLC,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael      Moore      appeals        the       district     court’s       order

granting      the      Defendant’s      motion          for    summary     judgment.          On

appeal,    Moore       contends    that       the   district        court      erred    by   not

invoking      the      doctrine    of     judicial            estoppel    to    prevent      the

Defendant from denying underinsurance coverage.                           We affirm.

              Judicial estoppel is a principle developed to prevent

a party from taking a position in a judicial proceeding that is

inconsistent with a stance previously taken in court.                                   Zinkand

v.   Brown,      478    F.3d   634,     638    (4th       Cir.    2007).        Federal      law

controls the application of judicial estoppel, since it relates

to protection of the integrity of the federal judicial process.

Allen v. Zurich Ins. Co., 667 F.2d 1162, 1168 n.4 (4th Cir.

1982).     We review a district court’s decision whether to apply

judicial estoppel for abuse of discretion.                           King v. Herbert J.

Thomas Mem’l Hosp., 159 F.3d 192, 198 (4th Cir. 1998).

              Three      elements       must       be    satisfied        before       judicial

estoppel will be applied.               Zinkand, 478 F.3d at 638.                  First, the

party sought to be estopped must be seeking to adopt a position

that is inconsistent with a stance taken in prior litigation.

Lowery v. Stovall, 92 F.3d 219, 224 (4th Cir. 1996).                                    Second,

the prior inconsistent position must have been accepted by the

court.     Id.      Lastly, the party against whom judicial estoppel is



                                               2
to be applied must have intentionally misled the court to gain

unfair advantage.   Zinkand, 478 F.3d at 638.

          With these standards in mind, we have reviewed the

parties’ briefs and the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Moore v. Universal Underwriters Ins. Co., No. 4:07-

cv-00106-BO (E.D.N.C. Oct. 20, 2008).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                        AFFIRMED




                                  3